Citation Nr: 1439238	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  12-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial increased rating for degenerative changes of the knees and left shoulder, evaluated as 10 percent disabling from January 1, 2008, to July 25, 2012, and as 20 percent disabling from July 26, 2012, to include the propriety of separate evaluations for each joint.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In an August 2012 rating decision, the RO granted an increased 20 percent rating for the combined knees and left shoulder disability, effective from July 26, 2012.  This did not satisfy the Veteran's appeal.

In March 2014, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and adjudicative action.  Thereafter, in an August 2014 rating decision, the RO awarded separate ratings for each joint and assigned separate 10 percent ratings for left knee, right knee, and left shoulder disabilities, effective from January 1, 2008.  


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating that he desired to withdraw his appeal for a higher initial rating for service-connected degenerative changes of the knees and left shoulder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial rating higher than 10 percent from January 1, 2008, to July 25, 2012, and higher than 20 percent from July 26, 2012, for degenerative changes of the knees and left shoulder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2013).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).

During a June 2014 VA examination, the Veteran indicated that he wished to withdraw his appeal for an increased rating for his service-connected degenerative changes of the knees and left shoulder disability.  He reiterated his desire to withdraw his appeal as to this issue in a July 2014 statement.  The Board finds that the Veteran has expressed his desire to withdraw his appeal.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the claim for an increased rating for the service-connected degenerative changes of the knees and left shoulder disability.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


